Name: Commission Regulation (EEC) No 2469/91 of 14 August 1991 fixing the amount of aid for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 8 . 91 Official Journal of the European Communities No L 227/ 11 COMMISSION REGULATION (EEC) No 2469/91 of 14 August 1991 fixing the amount of aid for peas , field beans and sweet lupins aid for peas, field beans and sweet lupins is increased monthly as from the beginning of the third month of the marketing year ; whereas the amount of the monthly increases in the threshold price was fixed by Council Regulation (EEC) No 1 626/9 1 (s) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 year, has been fixed by Commission Regulation (EEC) No 2510/90 H ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regu ­ lation (EEC) No 1624/91 (2), and in particular Article 3 (6) (a) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1906/91 (4), and in particular Article 26a (7) thereof, Whereas, owing to the lack of the adjustment in the rate of aid resulting from the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, the amount of the aid for this marketing year has only been able to be calculated provisionally on the basis of the abatement applicable for the 1990/91 marketing year ; whereas this amount should, therefore, only be applied provisionally and should be confirmed or replaced once the conse ­ quences of the maximum guaranteed quantity arrange ­ ments are known ; Whereas, pursuant to Article 4 of Regulation (EEC) No 1431 /82, the world market price for soya cake must be determined on the basis of the most favourable purchase possibilities, excepting offers and quotations which cannot be considered representative of the real market trend ; whereas account must be taken both of all offers on the world market and of the prices quoted on exchanges that are important for international trade ; Whereas, as provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82, aid is granted for peas, field beans and sweet lupins harvested in the Community and used in the manufacture of feedingstuffs where the world market price of soya cake is lower than the activating price ; whereas this aid is equal to a proportion of the difference between these prices ; whereas this proportion of the price difference was fixed in Article 3a of Council Regulation (EEC) No 2036/82 (^ as last amended by Regulation (EEC) No 2206/90 (6); Whereas, in accordance with Article 3 (2) of Regulation (EEC) No 1431 /82, aid is granted for peas and field beans harvested in the Community where the world market price for these products is lower than the guide price ; whereas this aid is equal to the difference between the two prices ; Whereas the threshold price activating the aid for peas, field beans and sweet lupins for the 1991 /92 marketing year was fixed by Council Regulation (EEC) No 1625/91 (^ ; whereas, as provided for in Article 2a of Regulation (EEC) No 1431 /82, the activating price for the Whereas, pursuant to Article 1 of Commission Regulation (EEC) No 2049/82 ( 10), as last amended by Regulation (EEC) No 1238/87 ("), the price must be determined per 100 kilograms of bulk soya cake of the standard quality defined in Article 1 (2) of Council Regulation (EEC) No 1464/86 (12) delivered to Rotterdam ; whereas the neces ­ sary adjustments, notably those referred to in Article 2 of Regulation (EEC) No 2049/82, must be made for offers and quotations not of the type referred to above ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis : (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 150, 15 . 6 . 1991 , p. 10 . 0 OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 169, 29. 6. 1991 , p. 46. 0 OJ No L 219, 28 . 7 . 1982, p. 1 . 0 OJ No L 201 , 31 . 7 . 1990, p. 11 . 0 OJ No L 150, 15 . 6 . 1991 , p. 11 . (8) OJ No L 150, 15 . 6. 1991 , p . 13 . O OJ No L 237, 1 . 9 . 1990, p. 8 . ( 10) OJ No L 219, 28 . 7. 1982, p . 36 . (") OJ No L 117, 5 . 5 . 1987, p . 9 . C 2 OJ No L 133, 21 . 5. 1986, p . 21 . No L 227/ 12 Official Journal of the European Communities 15. 8 . 91 Article 3 of Regulation (EEC) No 1431 /82 shall be weighted by the differential amount referred to in Article 12a of Regulation (EEC) No 2036/82 and then converted into the final aid in the currency of the Member State in which the products are harvested using the agricultural conversion rate of that Member State,  in the case of currencies which are maintained in rela ­ tion to each other at any moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in Article 6 ( 1 ) of Council Regulation (EEC) No 1677/85 ('), as last amended by Regulation (EEC) No 2205/90 (2),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas pursuant to Articles 121 (2) and 307 (2) of te Act of Accession the amount of the aid for products harvested and processed in either of these Member States should be reduced by the customs duty charged on importation of products from third countries ; Whereas the world market price for peas and field beans and the amount of aid referred to in Article 3 (2) of Regu ­ lation (EEC) No 1431 /82 were fixed by Commission Regulation (EEC) No 1 899/91 (') ; whereas in terms of Article 2a of Regulation (EEC) No 1431 /82 the guide price is increased monthly as from the beginning of the third month of the marketing year ; Whereas, pursuant to Article 26a of Regulation (EEC) No 3540/85, the gross aid expressed in ecus that results from HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of aid provided for in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is indicated in the Annexes hereto. 2. However, the amount of the aid for the 1991 /92 marketing year for peas, field beans and sweet lupins shall be confirmed or replaced with effect from 16 August 1991 to take account of the consequences of the maximum guaranted quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 16 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201 , 31 . 7. 1990, p . 9 . (' OJ No L 169, 29. 6. 1991 , p. 29. 15. 8 . 91 Official Journal of the European Communities No L 227/ 13 ANNEX I Gross aid Products intended for human consumption : (ECU per 100 kg) Current 8 (') 1st period 9 (') 2nd period ioo 3rd period 110 4th period 12 0 5th period l (') 6th period 20 Peas used : I  in Spain 5,986 6,144 6,302 6,460 6,618 6,776 6,934  in Portugal 6,003 6,161 6,319 6,477 6,635 6,793 6,951  in antother Member State 6,130 6,288 6,446 6,604 6,762 6,920 7,078 Field beans used : I I  in Spain 6,130 6,288 6,446 6,604 6,762 6,920 7,078  in Portugal 6,003 6,161 6,319 6,477 6,635 6,793 6,951  in another Member State 6,130 6,288 6,446 6,604 6,762 6,920 7,078 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. Products used in animal feed : (ECU per IOC kg) Current 8 0 1st period 9 0 2nd . period io o 3rd period 110 4th period 12 0 5th period l (') 6th period 2 0 A. Peas used : I  in Spain 7,751 7,842 7,699 7,857 8,014 7,838 7,995  in Portugal 7,801 7,893 7,752 7,910 8,067 7,893 8,051  in another Member State 7,801 7,893 7,752 7,910 8,067 7,893 8,051 B. Field beans used : I I  in Spain 7,751 7,842 7,699 7,857 8,014 7,838 7,995  in Portugal 7,801 7,893 7,752 7,910 8,067 7,893 8,051  in another Member State 7,801 7,893 7,752 7,910 8,067 7,893 8,051 C. Sweet lupins harvested in Spain and used : I I  in Spain 10,680 10,591 10,190 10,190 10,190 9,745 9,745  in Portugal 10,746 10,658 10,261 10,261 10,261 9,819 9,819  in another Member State 10,746 10,658 10,261 10,261 10,261 9,819 9,819 D. Sweet lupins harvested in another Member State and used : - in Spain 10,680 10,591 10,190 10,190 10,190 9,745 9,745  in Portugal 10,746 10,658 10,261 10,261 10,261 9,819 9,819  in another Member State 10,746 10,658 10,261 10,261 10,261 9,819 9,819 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. No L 227/14 Official Journal of the European Communities 15. 8 . 91 ANNEX II Final aid Products intended for human consumption : (in national currency per 100 kg) I Current8 (') 1st period9 (&gt;) 2nd periodloo 3rd period11 (') \4th period12 (') 5th periodl (') 6th period2 (') Products harvested in : I I  BLEU (Bfrs/Lfrs) 297,65 305,32 312,99 320,67 328,34 336,01 343,68  Denmark (Dkr) 55,05 56,47 57,88 59,30 60,72 62,14 63,56  Federal Republic of GermanyI Il ll II (DM) 14,43 14,80 15,18 15,55 15,92 16,29 16,66  Greece (Dr) 1 545,50 1 585,34 1 625,17 1 665,01 1 704,84 1 744,68 1 784,51  Spain (Pta) 924,58 948,41 972,24 996,07 1 019,90 1 043,73 1 067,56  France (FF) 48,40 49,65 50,90 52,14 53,39 54,64 55,89  Ireland ( £ Irl) 5,387 5,526 5,665 5,803 5,942 6,081 6,220  Italy (Lit) 10 798 11 076 11 354 11 633 11 911 12 189 12 468   Netherlands (Fl) 16,26 16,68 17,10 17,52 17,94 18,36 18,77  Portugal (Esc) 1 279,18 1 312,15 1 345,13 1 378,10 1 411,07 1 444,04 1 477,01  United Kingdom ( £) 4,876 5,002 5,127 5,253 5,379 5,504 5,630 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. Amounts to be deducted in the case of :  Peas used in Spain (Pta) : 21,72,  Peas, and field beans used in Portugal (Esc) : 26,50 . ANNEX III Partial aids Peas intended for animal feed : (in national currency per 100 kg) Current 8 (') 1st period 9 0 2nd period io o 3rd period 110 4th period 12 (&gt;) 5th period M1) 6th period 2 0 Products harvested in : I I I I I  BLEU (Bfrs/Lfrs) 378,79 383,25 376,41 384,08 391,70 383,25 390,93  Denmark (Dkr) 70,05 70,88 69,61 71,03 72,44 70,88 72,30  Federal Republic of Germany I I I I ll (DM) 18,36 18,58 18,25 18,62 18,99 18,58 18,95  Greece (Dr) 1 966,80 1 989,99 1 954,44 1 994,28 2 033,86 1 989,99 2 029,83  Spain (Pta) 1 176,61 1 190,49 1 169,22 1 193,05 1 216,73 1 190,49 1 214,32  France (FF) 61,59 62,32 61,21 62,45 63,69 62,32 63,57  Ireland ( £ Irl) 6,855 6,936 6,812 6,951 7,089 6,936 7,075  Italy (Lit) 13 741 13 903 13 655 13 933 14210 13 903 14 181  Netherlands (Fl) 20,69 20,94 20,56 20,98 21,40 20,94 21,36  Portugal (Esc) 1 627,88 1 647,08 1 617,66 1 650,63 1 683,39 1 647,08 1 680,05  United Kingdom ( £) 6,205 6,278 6,166 6,292 6,417 6,278 6,404 Amounts to be deducted in the l lll l case of use : I I III \ II  Spain (Pta) 7,54 7,69 7,99 7,99 7,99 8,30 8,45  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. 15 . 8 . 91 Official Journal of the European Communities No L 227/ 15 ANNEX IV Corrective amount to be added to the amounts in Annex III (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in : |  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany \ I \ (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX V Partial aids Field beans intended for animal feed : (in national currency per 100 kg) Current 8 (') 1st period 9 (') 2nd period ioo 3rd period 110 4th period 12 0 5th period l (') 6th period 2 0 Products harvested in :  BLEU (Bfrs/Lfrs) 378,79 383,25 376,41 384,08 391,70 383,25 390,93  Denmark (Dkr) 70,05 70,88 69,61 71,03 72,44 70,88 72,30  Federal Republic of Germany (DM) 18,36 18,58 18,25 18,62 18,99 18,58 18,95  Greece (Dr) 1 966,80 1 989,99 1 954,44 1 994,28 2 033,86 1 989,99 2 029,83  Spain (Pta) 1 176,61 1 190,49 1 169,22 1 193,05 1 216,73 1 190,49 1 214,32  France (FF) 61,59 62,32 61,21 62,45 63,69 62,32 63,57  Ireland ( £ Irl) 6,855 6,936 6,812 6,951 7,089 6,936 7,075  Italy (Lit) 13 741 13 903 13 655 13 933 14 210 13 903 14 181  Netherlands (Fl) 20,69 20,94 20,56 20,98 21,40 20,94 21,36  Portugal (Esc) 1 627,88 1 647,08 1 617,66 1 650,63 1 683,39 1 647,08 1 680,05  United Kingdom ( £) 6,205 6,278 6,166 6,292 6,417 6,278 6,404 Amounts to be deducted in the Il \ case of use : IIllIIIIIl  Spain (Pta) 7,54 7,69 7,99 7,99 7,99 8,30 8,45  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. No L 227/16 Official Journal of the European Communities 15. 8 . 91 ANNEX VI Corrective amount to be added to the Amounts in Annex V (in national currency per 100 kg) Use of the products BLEU DK DE EL ESP FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany \ \ li \ I Il (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 .0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX VII Partial aid Sweet lupins intended for use in animal feed : (in national currency per 100 kg) Current 8 (') 1st period - 9 (') 2nd period io o 3rd period 110 4th period 12 0 5th period l (') 6th period 2 (') Products harvested in :  BLEU (Bfrs/Lfrs) 521,79 517,51 498,24 498,24 498,24 476,77 476,77  Denmark (Dkr) 96,50 95,71 92,14 92,14 92,14 88,17 88,17  Federal Republic of Germany (DM) 25,30 25,09 24,16 24,16 24,16 23,12 23,12  Greece (Dr) 2 709,29 2 687,11 2 587,01 2 587,01 2 587,01 2 475,58 2 475,58  Spain (Pta) 1 620,80 1 607,52 1 547,65 1 547,65 1 547,65 1 480,98 1 480,98  France (FF) 84,85 84,15 81,02 81,02 81,02 77,53 77,53  Ireland ( £ Irl) 9,443 9,366 9,017 9,017 9,017 8,629 8,629  Italy (Lit) 18 929 18 774 18 074 18 074 18 074 17 296 17 296  Netherlands (Fl) 28,50 28,27 27,22 27,22 27,22 26,05 26,05  Portugal (Esc) 2 242,43 2 224,07 2 141,22 2 141,22 2 141,22 2 048,99 2 048,99  United Kingdom ( £) 8,548 8,478 8,162 8,162 8,162 7,810 7,810 Amounts to be deducted in the II|| case of use in : llIIIlII \  Spain (Pta) 9,95 10,11 10,71 10,71 10,71 11,16 11,1.6  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, conforming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. 15. 8 . 91 Official Journal of the European Communities No L 227/ 17 ANNEX VIII Corrective amount to be added to amounts in Annex VII (in national currency per 100 kg) Use of products : BLEU DK DE EL ES FR IRL IT NL PT UK Products harvested in :  BLEU (Bfrs/Lfrs) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Denmark (Dkr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Federal Republic of Germany \ I IIIII IIII|| (DM) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Greece (Dr) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  France (FF) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Ireland ( £ Irl) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000  Italy (Lit) 0 0 0 0 0 0 0 0 0 0 0  Netherlands (Fl) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00 0,00  United Kingdom ( £) 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 0,000 ANNEX IX Exchange rate of the ecu to be used BLEU DK DE EL ES FR IRL IT NL PT UK In national currency, ECU 1 = 42,4032 7,84195 2,05586 225,983 128,903 6,89509 0,767417 1 538,24 2,31643 177,382 0,700718